UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-1269


YU FENG ZHAO,

                  Petitioner,

             v.

ERIC H. HOLDER, JR.,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    February 18, 2009               Decided:   March 26, 2009


Before MICHAEL, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Yu Feng Zhao, Petitioner Pro Se.      Daniel Eric Goldman, Eric
Warren   Marsteller,  UNITED   STATES  DEPARTMENT  OF   JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Yu Feng Zhao, a native and citizen of the People’s

Republic of China (“China”), petitions for review of an order of

the    Board       of    Immigration       Appeals         (“Board”)      affirming          the

immigration        judge’s      (“IJ”)     denial     of    Zhao’s     application           for

asylum and withholding of removal.                      Zhao challenges the IJ’s

determination,          affirmed     by    the   Board,         that      she    failed       to

establish      a     well-founded         fear   of     future      persecution            under

China’s “one-family, one-child” policy.

            “Applicants bear the burden of proving eligibility for

asylum.”    Naizgi v. Gonzales, 455 F.3d 484, 486 (4th Cir. 2006);

see 8 C.F.R. § 1208.13(a) (2008).                     An alien can establish her

eligibility for asylum by proving she has a well-founded fear of

future     persecution          on    a     protected           ground.          8      C.F.R.

§ 1208.13(b)(2) (2008); Ngarurih v. Ashcroft, 371 F.3d 182, 187

(4th Cir. 2004).             The well-founded fear standard contains both

an objective and a subjective element.                          Ngarurih, 371 F.3d at

187.     The   objective        element     requires        a   showing     of       specific,

concrete    facts        that   would     lead   a     reasonable      person         in   like

circumstances           to   fear    persecution.               Gandziami-Mickhou             v.

Gonzales, 445 F.3d 351, 353 (4th Cir. 2006).                           “The subjective

component      can      be    met    through     the       presentation         of     candid,

credible, and sincere testimony demonstrating a genuine fear of

persecution . . . . [It] must have some basis in the reality of

                                             2
the circumstances and be validated with specific, concrete facts

. . . and it cannot be mere irrational apprehension.”                                Li v.

Gonzales, 405 F.3d 171, 176 (4th Cir. 2005) (internal quotation

marks and citations omitted).

            We will affirm a determination regarding eligibility

for asylum if it is supported by substantial evidence on the

record considered as a whole.               INS v. Elias-Zacarias, 502 U.S.

478, 481 (1992).        We will reverse the Board’s decision “only if

the   evidence     presented . . . was                 so      compelling      that     no

reasonable fact finder could fail to find the requisite fear of

persecution.”      Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir.

2002) (internal quotation marks and citations omitted).

            We   have   carefully      reviewed          the    record   and    conclude

that it does not compel a contrary result than that reached by

the Board and the IJ.            Thus, we cannot grant the relief Zhao

seeks.     Similarly, as Zhao does not qualify for asylum, she is

ineligible for withholding of removal.                      See Camara v. Ashcroft,

378 F.3d 361, 367 (4th Cir. 2004).                    “Because the burden of proof

for withholding of removal is higher than for asylum — even

though the facts that must be proved are the same — an applicant

who   is   ineligible     for    asylum         is    necessarily    ineligible        for

withholding of removal under [8 U.S.C.] § 1231(b)(3).”                         Id.

            Accordingly,        we   deny       the    petition    for     review.      We

dispense    with   oral     argument        because         the    facts     and     legal

                                            3
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                  PETITION DENIED




                                4